DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show “a drive of a vacuum interrupter in opening modus” of claim 1, and “wherein in the opening phase and/or disconnecting phase a velocity of the opening movement is steered via a drive controller as being lower than in the isolating phase” of claim 6, as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 1-8 are objected to because:

Claim 1, line 5, “lower” should be –slower-.
Claim 2, line 2, the phrase, “if on a referring electrical circuit actual” is unclear and leave doubts as to the scope of the claimed limitation.
Claim 3, lines 1-2, “the nominal load current” lacks antecedent basis.
Claim 3, line 2, the limitations, “the opening movement is not divided in two phase” contradicts the subject matter of claim 1, which discloses opening movement is divided in two phases.
Claim 4, lines 1-2, “the switched circuit” lacks antecedent basis.
Claim 5, lines 1-2, the limitation, “a first fast step” contradicts the subject matter of claim 1, since claim 1, already teaches the opening phase start with lower (slower) speed.
Claim 6, line 1, “A vacuum interrupter” should be –The vacuum interrupter-.
Claim 6, line 3, “an opening movement” should be –the opening movement-.
Claim 6, line 4, “an opening phase” should be –the opening phase-.
Claim 6, line 4, “an isolating phase” should be –the isolating phase-.
Claim 6, line 6, “a velocity” should be –the velocity-.
Claim 6, line 7, “lower” should be –slower-.
Claim 7, line 1, “the drive controller” lacks antecedent basis.
Claim 7, lines 2-3, “the vacuum switch” lacks antecedent basis.
Claim 7, lines 3-4, the phrase, “if on a referring electrical circuit actual” is unclear and leave doubts as to the scope of the claimed limitation.
Claim 7, line 4, “lower” should be –slower-.
Claim 8, line 1, “the drive controller” lacks antecedent basis.
Claim 8, lines 2-3, “the vacuum switch” lacks antecedent basis.
Claim 8, line 3, “the switched circuit” lacks antecedent basis.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 1, the prior art fails to teach or show, alone or in combination, the claimed method for operating a drive of a vacuum interrupter in opening modus, comprising, dividing an opening movement of at least one movable contact into serial phases, an opening phase, and an isolating phase, driven in at least two different velocities, where in the opening phase, a velocity of the opening movement is lower than in the isolating phase.
The prior art does not teach or suggest the aforementioned limitations, nor would it have been obvious to modify the art of record to include such limitations.
However, the prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Waino et al, Hundstad and Nagaoka et al are examples of switching devices comprising drive assemblies driving movable contacts in different velocities, similar to the present invention.
Conclusion
This application is in condition for allowance except for the following formal matters discussed above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A BOLTON whose telephone number is (571)270-5887.  The examiner can normally be reached on Mon-Fri: 7:30AM - 5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee S Luebke can be reached on (571)-272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WILLIAM A BOLTON/Primary Examiner, Art Unit 2833